Case 1:19-cv-00598-DKW-WRP Document 10 Filed 05/21/20 Page 1 of 5            PageID #: 118




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI‘I



   DAVID LUKELA KAWELO, SR.,                   Case No. 19-cv-00598-DKW-WRP
   ROCHELLE NOHEA KAWELO,
                                               ORDER (1) GRANTING IN PART
               Plaintiffs,                     AS CONSTRUED MOTION FOR
                                               EXTENSION OF TIME, AND (2)
         v.                                    HOLDING IN ABEYANCE
                                               MAGISTRATE JUDGE’S
   JP MORGAN CHASE BANK, et al.,               FINDINGS AND
                                               RECOMMENDATION
               Defendants.



        This matter comes before the Court with the filing of the assigned

  Magistrate Judge’s Findings and Recommendation (F&R) to dismiss this case

  without prejudice for failure to serve pursuant to Federal Rule of Civil Procedure

  4(m). Dkt. No. 8. Fifteen days after entry of the F&R, Plaintiffs David Lukela

  Kawelo, Sr. and Rochelle Nohea Kawelo (collectively, Plaintiffs or the Kawelos)

  filed an Affidavit, in which, among other things, they requested both a 120-day and

  a 180-day extension to serve their complaint. Dkt. No. 9. The Court, therefore,

  liberally construes the pro se Affidavit as both an objection to the F&R and a

  motion to extend the time to serve the complaint. For the following reasons, the

  Plaintiffs’ request for additional time to serve is GRANTED IN PART.
Case 1:19-cv-00598-DKW-WRP Document 10 Filed 05/21/20 Page 2 of 5              PageID #: 119




        Rule 4(m) provides that, if a defendant is not served within 90 days after

  filing of a complaint, the court (after notice to the plaintiff) must dismiss the action

  without prejudice against the unserved defendant or order that service be made

  within a specified time. Fed.R.Civ.P. 4(m). Rule 4(m) further provides,

  however, that, if the plaintiff shows “good cause” for the lack of service, the court

  must extend the time to serve “for an appropriate period.” Id. The Ninth Circuit

  Court of Appeals has described “good cause” as requiring, at a minimum,

  “excusable neglect.” Elec. Specialty Co. v. Road & Ranch Supply, Inc., 967 F.2d

  309, 312 (9th Cir. 1992) (quotation omitted).

        Here, Plaintiffs have failed to show good cause or excusable neglect for their

  failure to serve the defendants. In the Affidavit, Plaintiffs assert the following.

  On November 1, 2019, this case was filed. Plaintiffs asked a friend, DeAndre

  Bobo (Bobo), to serve three of the corporate defendants in this case. Around

  November 5, 2019, Bobo informed Plaintiffs that the three corporate defendants

  had been served and two individual defendants would be served within a week.

  On November 13, 2019, Plaintiffs received a telephone call from an in-house

  attorney for “Defendant Chase” “to see if we can reach an amicable resolution” of

  this case. Unbeknownst to Plaintiffs, however, Bobo had not properly served the

  defendants. Although Plaintiffs attempted to contact Bobo, their efforts were to


                                              2
Case 1:19-cv-00598-DKW-WRP Document 10 Filed 05/21/20 Page 3 of 5                    PageID #: 120




  no avail until roughly January 27, 2020, when they learned that Bobo had left the

  State of Hawai‘i. Further, starting on February 5, 2020 and running through

  May 10, 2020, Plaintiffs experienced 10 deaths in their family. Plaintiffs have

  struggled to deal with the deaths, the coronavirus pandemic, and their computer

  system “to help prepare [their] responses” in this case.

         While the foregoing may arguably reflect excusable neglect up until the time

  that Plaintiffs learned that Bobo had left Hawai‘i, at that time they knew that Bobo

  would not serve the defendants. Despite that, in the nearly four months since,

  Plaintiffs have failed to serve the defendants or even provide any indication that

  they have attempted to serve the defendants, such as by hiring a new process

  server. While the Court acknowledges that the Kawelos assert they have suffered

  many deaths in their family since January 27, 2020, they fail to explain how

  dealing with those deaths prevented them from, for example, contacting another

  process server. As for the alleged issues with the Kawelos “computer system,”

  that too does not explain why the defendants could not be served. Rather, at most,

  as the Kawelos concede, that issue may have affected their ability to respond to

  orders entered in this case.1 The same is true for the coronavirus pandemic. The



  1
   For example, the Kawelos failed to respond to the Magistrate Judge’s Deficiency Notice and
  Order Regarding Service of Defendants. Dkt. No. 7. The Court does not find, though, that the
  alleged issue with the Kawelos computer system, an issue which is not specifically identified,
                                                 3
Case 1:19-cv-00598-DKW-WRP Document 10 Filed 05/21/20 Page 4 of 5                        PageID #: 121




  Kawelos provide no explanation how the same has prevented them from even

  attempting to serve any of the defendants for nearly four months.

         Nonetheless, although Plaintiffs have failed to show good cause for the

  failure to serve, a court may grant an extension of time “even in the absence of

  good cause.” Efaw v. Williams, 473 F.3d 1038, 1040 (9th Cir. 2007). Here,

  while it is at least debatable whether Plaintiffs are entitled to any extension of time

  to serve, taking into account the factors highlighted by the Ninth Circuit, see id. at

  1041, the Court will allow Plaintiffs a short extension of time to serve all of the

  defendants in this case.

         Specifically, Plaintiffs may have fourteen (14) days from service of this

  Order to file proof with the Court that each defendant named in the complaint has

  been served.2 As such, Plaintiffs’ request for an extension to serve is GRANTED

  IN PART and DENIED IN PART. Pending Plaintiffs’ service of the defendants

  (if any), the Court will hold in abeyance the F&R. Plaintiffs are forewarned that,


  justified their failure to file any response to the Magistrate Judge’s order, particularly when they
  had more than a month to do so.
  2
    The Court notes that, in the Affidavit, Plaintiffs assert that Bobo was asked to serve three
  corporate defendants and then two individual defendants. However, by the Court’s reading of
  the caption of the complaint, there are at least four corporate defendants named therein.
  Specifically, the complaint appears to list the following corporate entities: (1) JP Morgan Chase
  Bank, National Association; (2) Chase Home Finance; (3) MERS (Mortgage Electronic
  Registration Systems); and (4) Alridge Pite LLP. While Plaintiffs presumably have a better
  understanding of whom they intended to name in their complaint, the Court simply reiterates that
  each defendant named in the complaint must be served if Plaintiffs wish to pursue a claim
  against any such defendant.
                                                    4
Case 1:19-cv-00598-DKW-WRP Document 10 Filed 05/21/20 Page 5 of 5              PageID #: 122




  should they fail to serve each of the defendants within fourteen (14) days of service

  of this Order, the F&R may be adopted and this case dismissed without prejudice

  for failure to serve.

         IT IS SO ORDERED.

         Dated: May 21, 2020 at Honolulu, Hawai‘i.




  David Lukela Kawelo Sr et al v. JP Morgan Chase Bank et al; Civil No. 19-00598 DKW-WRP;
  ORDER (1) GRANTING IN PART AS CONSTRUED MOTION FOR
  EXTENSION OF TIME, AND (2) HOLDING IN ABEYANCE
  MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION




                                              5
